* Reporter's Note: For other cases involving land leased by Miami University, see Baker v. Du Bois, Treas., 130 Ohio St. 339, 199 N.E. 181;Hughes v. County Board of Revision, 143 Ohio St. 559, 56 N.E.2d 63, and additional cases cited therein.
It is ordered and adjudged that this appeal as of right be, and the same hereby is, dismissed for the reason that no debatable constitutional question is involved.
Appeal dismissed.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN and TURNER, JJ., concur. *Page 501